t c summary opinion united_states tax_court aris valdis jende and marilyn jane jende petitioners v commissioner of internal revenue respondent docket no 21304-09s filed date aris valdis jende and marilyn jane jende pro sese emly b berndt for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure for and dollar_figure for respondent also determined under sec_6662 accuracy-related_penalties of dollar_figure for and dollar_figure for the parties agree that petitioners are entitled to deduct rental real_estate losses on schedule e supplemental income and loss incurred in connection with the vandalia ohio vacation home in and the cape coral florida vacation home for and the issues remaining for decision are whether petitioners are entitled to deduct real_estate losses on schedule e in excess of those determined or agreed to by respondent and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in ohio when the petition was filed 1respondent determined in the notice_of_deficiency that pursuant to sec_469 petitioners are entitled to deduct for losses of dollar_figure in connection with the vandalia ohio vacation property and dollar_figure in connection with the fort myers florida timeshare 2adjustments to petitioners’ itemized_deductions are computational and will be resolved consistent with the court’s opinion background petitioners aris jende petitioner and marilyn jende mrs jende are retired educators petitioner retired as a school superintendent and mrs jende retired as an assistant superintendent of schools they have invested in real_estate for over years including the years at issue in and in addition to their personal_residence petitioners owned interests in six residential properties properties in vandalia ohio and cape coral florida are homes that were unfurnished and rented to long-term tenants in and petitioners owned a timeshare in fort myers florida and condominiums in gatlinburg tennessee pigeon forge tennessee and destin florida petitioners deducted losses of dollar_figure for and dollar_figure for on their schedules e in connection with the six residential rental properties the average stay in the fort myers timeshare and the condominium units in gatlinburg and pigeon forge was less than days in the average rental stay for the condominium unit in destin was more than days in the average stay for all three condominium units was less than days in petitioners maintained for and a web site advertising the gatlinburg and pigeon forge tennessee condominiums that instructed interested persons to contact a firm to schedule reservations at the condominiums the destin condominium petitioners made one trip to the crystal sands condominium in destin in and one in in both and petitioners were members of the crystal sands owners association csoa the manager of csoa was responsible for condominium units including petitioners’ destin florida unit in five different complexes in destin florida the csoa manager spent several hours a week at petitioners’ complex but her main office was at another complex in destin in connection with the condominium in destin petitioners entered into a seasonal property management agreement in with abbot resorts inc abbot under the agreement abbot was to receive percent of base rental income as a fee for its services which included acquiring tenants collecting rents and managing the property abbot conducted a semiannual inspection in order to determine the maintenance condition and appearance of the units under its management in addition to its normal housekeeping services abbot conducted a semiannual deep general interior housecleaning of the units in and csoa contracted with resort quest to secure renters for the crystal sands complex including petitioners’ unit a resort quest representative was present part time at the complex in which petitioners’ unit was located petitioners reported management fees paid to either or both abbot and resort quest of dollar_figure for and dollar_figure for in connection with the destin property petitioners reported income from the destin unit of dollar_figure in and dollar_figure in the gatlinburg condominium petitioners made two trips to the highlands condominium in gatlinburg in and one in during the years at issue petitioners were members of the highlands owners association hoa hoa is responsible for maintaining the exterior of the condominium complex in which petitioners’ gatlinburg condominium is located during and hoa contracted with werner enterprises inc to operate the 78-unit complex in which petitioners’ unit was located petitioners deducted management fees of dollar_figure for and dollar_figure for in connection with the highlands unit petitioners reported rental income from the unit of dollar_figure for and dollar_figure for the pigeon forge condominium petitioners visited the whispering pines condominium in pigeon forge three times in and once in during the years in issue petitioners were members of the whispering pines owners association wpoa wpoa hired werner enterprises inc werner to receive rental requests assign renters and assist owners on date petitioners signed an exclusive rental management agreement with resort properties management llc resort regarding the pigeon forge condominium the agreement provided that resort would receive percent of petitioners’ gross monthly receipts from rental income in return for their services among other provisions of the agreement resort received the exclusive right to rent the property at rates it set make repairs at the owners’ expense use the property for marketing through advertisement and promotional stays collect and remit rent less deductions provide maid service and supply paper products and cleaning products provide maintenance and security services actively promote and advertise the units within the development and operate and maintain a reservation system to process rental reservations for the premises petitioners deducted management fees in connection with the pigeon forge condominium of dollar_figure for and dollar_figure for they reported rental income from the property of dollar_figure for and dollar_figure for discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners argue that the burden_of_proof has shifted to respondent because they have met the requirements of sec_7491 the court however as discussed below finds that petitioners have not met the requirements of sec_7491 and the burden_of_proof does not shift to respondent sec_469 passive_activity_losses sec_162 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_of_income or the management or maintenance_of_property_held_for_the_production_of_income if a taxpayer is an individual however the passive_activity_loss for the taxable_year shall not be allowed sec_469 the term passive_activity_loss means the amount by which the aggregate losses from all passive activities exceeds the aggregate income from all passive activities for the taxable_year sec_469 for purposes of sec_469 passive activities are with certain exceptions activities involving a trade_or_business in which the taxpayer does not 3a loss disallowed under sec_469 shall be treated as a loss allocable to the activity in the next taxable_year sec_469 materially participate sec_469 the term passive_activity generally includes any rental_activity sec_469 rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 an activity involving an average period of customer use of tangible_personal_property for days or less is not treated as rental_activity sec_1_469-1t temporary income_tax regs fed reg date the average stay in the fort myers timeshare and the condominium units in gatlinburg and pigeon forge was less than days in those activities are treated as nonrental trades_or_businesses the average rental stay for the condominium unit in destin was more than days in and was therefore a rental_activity and a passive_activity regardless of petitioners’ level of participation the loss suffered in for the destin condominium is a passive_activity_loss to which sec_469 applies the average rental stay for all three condominium units was less than days in these activities are treated as non-rental trades_or_businesses for the year petitioners’ trade_or_business activities are passive activities if they are trades_or_businesses in which petitioners did not materially participate sec_469 4petitioners however have argued that they are covered by the real_property_trade_or_business exception under sec_469 see discussion infra pp respondent alleges that petitioners did not materially participate in their trade_or_business activities with respect to the destin condominium and the fort myers timeshare in and the condominium units in destin gatlinburg and pigeon forge in petitioners argue that they have materially participated in each real_estate activity and that they have elected under sec_469 to treat all their interests in rental real_estate as one activity material_participation material_participation means that the taxpayer is involved in the operations of the activity on a regular continuous and substantial basis sec_469 temporary regulations relating to the meaning of the term material_participation in sec_469 provide that in general an individual shall be treated for purposes of sec_469 and the regulations thereunder as materially participating in an activity for the taxable_year if and only if the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity for any taxable years whether or not consecutive during the taxable years that immediately precede the taxable_year the activity is a personal_service_activity and the individual materially participated in the activity for any taxable years preceding the taxable_year or based on all of the facts and circumstances the individual participated in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date in determining whether a taxpayer materially participated in an activity the participation of a spouse shall be taken into account sec_469 in general work done by an individual in connection with an activity in which he owns an interest is treated as participation in the activity sec_1_469-5 income_tax regs according to petitioners their condominium fees paid for hiring the resort manager hiring the maintenance workers maintaining the common areas and exterior maintaining the swimming pool any kind of replacements and utilities and insurance for the complex not the individual units the parties have stipulated that petitioners compiled and time logs and narrative trip activity logs related to their activities in connection with the condominiums at trial respondent suggested that petitioners’ compilations may not be contemporaneous petitioner testified that they kept receipts records documentation activity and hour logs that they consolidate during tax time and at a later date transferred to a formal log the time logs purport to provide a summary of the number of hours each petitioner spent on various activities in connection with five of their properties including the three condominiums but excluding the timeshare in fort myers the trip activity logs purport to give for the condominiums a date and description of each category of activity for which hours are listed in the time logs for petitioner bank_deposits phone log post office recordkeeping and tax preparation maintenance and repairs travel time and web site maintenance and internet research for mrs jende the time logs and trip activity logs list hours for recordkeeping and tax preparation maintenance and repairs and travel time work done by an individual in his capacity as an investor in an activity is not treated as participation in the activity for purposes of sec_469 unless the individual is involved in the day-to-day management or operations of the activity sec_1 5t f ii temporary income_tax regs fed reg date investor activity includes but is not limited to studying and reviewing financial statements or reports on the operations of the activity preparing or compiling summaries of the finances of the activity for_the_use_of the individual and monitoring the finances or operations of the activity in a nonmanagerial capacity id petitioners were not involved in the day-to-day management of their condominiums as they paid substantial fees under contracts to abbot and werner or others for such services the court concludes that petitioners may not treat the hours they devoted to bank_deposits post office and record keeping tax preparation as participation for purposes of sec_469 petitioners treated all of their time traveling to and from the condominiums as work for purposes of determining their material_participation in the condominium activities the court recognizes that travel in some circumstances can be work done in connection with a trade_or_business the legislative_history of sec_469 suggests however that only participation that is integral to the operation of the business is to be counted for purposes of the material_participation test s rept pincite 1986_3_cb_1 the court finds that petitioners’ travel to their properties was not integral to their operation and will not be considered work for purposes of determining their material_participation in the condominium activities see toups v commissioner tcmemo_1993_359 the court’s examination of the time logs leads to the conclusion that the hours listed for maintenance and repairs are exaggerated the hours listed for maintenance and repairs for by each petitioner are exactly the same for two of the properties and differ by only hour for the third for there is somewhat more divergence but the hours remain substantially_similar the duplication of hours by petitioners in this category appears to result in large part from the excessive number of hours the trip activity logs attribute to shopping for designing with discussing viewing and considering for the three condominiums various household_items including furniture pictures fabrics decorations kitchen appliances dinnerware and other items for example in entries for date each petitioner claims to have shopped for hours related to the pigeon forge unit the following day sunday date time log entries show each petitioner spending hours not including lunch or dinner looking for decorations or pictures for the gatlinburg condominium in another set of entries for the destin unit petitioners claim that on june each of them shopped for hours each petitioner claims to have shopped on sunday date for hours followed by another hour shopping day on monday date according to petitioners’ time logs the june marathon shopping day was followed by a day june in which each of them shopped for hours the time log indicates that on june each petitioner shopped for hours and on june for hours that is a lot of shopping petitioners did not submit any of the receipts records or documentation on which they say the logs were based to verify their stated extended shopping efforts petitioners’ exaggerated claims of hours spent shopping cast doubt on the hours listed in the other entries in their time logs and the court finds them unreliable material_participation test petitioners do not claim to have participated in any of the trade_or_business activities at issue for more than hours for either or test petitioners’ participation in the activities for the years at issue do not constitute substantially_all of the participation of all individuals in the activities for the years at issue test the court has determined that petitioners may not include as hours of material_participation time spent on investor activities and travel petitioners’ excessive claims of time spent on maintenance and repairs has rendered the claims unreliable and therefore petitioners have not shown that they participated in each of their trade_or_business activities for more than hours in and even if petitioners’ participation exceeded hours for each trade_or_business they have not shown that it equaled or exceeded the participation of any other individual including the management firms who ran the day-to-day operations of the units see barniskis v commissioner tcmemo_1999_258 chapin v commissioner tcmemo_1996_56 sec_1_469-5t temporary income_tax regs fed reg date test because petitioners cannot show that their participation with respect to each activity equaled or exceeded hours for 5destin was a rental and thus passive_activity in petitioners offered no evidence on their material_participation in the operations of the fort myers timeshare for or each year they cannot meet the test requirements see sec_1_469-5t temporary income_tax regs fed reg date test sec_5 and the record contains no evidence that would support a finding that petitioners meet test or for their trade_or_business activities test petitioners cannot meet test requirements for any of their trade_or_business activities because they have not shown that their participation in each activity exceeded hours see sec_1_469-5t temporary income_tax regs fed reg date real_estate professionals petitioners argue that even if they do not meet the requirements for material_participation for each property at issue separately they are real_estate professionals and are entitled to group their real_estate activities for purposes of the material_participation test the general_rule is that a rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 but under sec_469 the rental activities of a qualifying taxpayer6 in a real_property business which includes rental activities is not a per se passive_activity under sec_469 kosonen v commissioner tcmemo_2000_107 sec_1_469-9 income_tax regs rather the qualifying taxpayer’s rental activities are treated as a trade or business--subject to the material_participation requirements of sec_469 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs a taxpayer qualifies for the real_property business election if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which he materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which he materially participates sec_469 and ii in the case of a joint_return both requirements must be satisfied by the same spouse sec_469 for purposes of the 750-hour threshold the court looks at all of the taxpayer’s rental activities to determine whether that requirement is satisfied see deguzman v united_states f 6a qualifying taxpayer is one who owns at least one interest in real_estate and is in the real_property business as described in sec_469 supp 2d d n j see also fowler v commissioner supra bailey v commissioner tcmemo_2001_296 if the taxpayer does not materially participate in that activity then that activity does not count towards the 750-hour threshold deguzman v united_states supra if the taxpayer is a qualifying taxpayer then the general_rule is that each interest in rental real_estate is treated as a separate activity unless the taxpayer elects to treat all interests in rental real_estate as one activity sec_469 fowler v commissioner supra the determination of whether the taxpayer materially participated in his real_property business pursuant to sec_469 must be made with respect to each rental_activity unless the taxpayer made the election to treat all of his rental activities as a single activity fowler v commissioner supra shaw v commissioner tcmemo_2002_35 sec_469 sec_1_469-9 income_tax regs with respect to the real_property business election sec_1_469-9 income_tax regs provides that a qualifying taxpayer makes the election to aggregate his activities by filing a statement with the taxpayer’s original income_tax return for the taxable_year the statement must contain a declaration that the taxpayer is a qualifying taxpayer for the taxable_year and is making the election pursuant to sec_469 sec_1_469-9 income_tax regs the court has determined that a taxpayer must clearly inform the commissioner of his intent to make the real_property business election see kosonen v commissioner supra citing 743_f2d_781 11th cir to make the election ‘the taxpayer must exhibit in some manner his unequivocal agreement to accept both the benefits and burdens’ of sec_469 id quoting 83_tc_831 affd 783_f2d_1201 5th cir a taxpayer has not made the election if it is not clear from the return that the election has been made see id citing young v commissioner supra pincite the court has also stated that a taxpayer’s intent to make the election is irrelevant when he has failed to do so see id petitioner testified that in petitioners discussed with their accountant the desirability of treating all their rental properties as one entity or a group according to petitioner they agreed to file an election to be so treated petitioners stated in their pretrial memorandum however that they believe the election was made by their accountant in respondent represented that he searched his records back to and was unable to find an election petitioners were unable to produce any documentary_evidence of making the election if petitioners could show that they made a proper election it might affect the treatment of the destin property for it would not however affect the treatment of the timeshare and the other condominiums for or any of the properties for the average stay in the fort myers timeshare and the condominium units in gatlinburg and pigeon forge was less than days in the average rental stay for all three condominium units was less than days in these activities were trades_or_businesses and not rental activities see sec_1 1t e ii a temporary income_tax regs fed reg date because they were not rental activities petitioners cannot properly include them in an election under sec_469 to treat all interests in rental real_estate as a single rental real_estate activity see bailey v commissioner supra sec_1_469-9 income_tax regs the court concludes that petitioners’ losses from the named properties are passive_activity_losses offset for rental_real_estate_activities sec_469 with respect to rental_real_estate_activities in which an individual actively participates provides that the sec_469 disallowance will not apply to a portion 7petitioners did not treat their contested activities as trade_or_business activities and therefore did not elect to group their trade_or_business activities for purposes of sec_469 and sec_1_469-4 income_tax regs cf 279_f3d_547 7th cir affg 114_tc_366 of the individual’s passive_activity_losses an annual maximum of one dollar_figure offset is allowed for all of a taxpayer’s rental_real_estate_activities sec_469 this exemption begins to phase out where the taxpayer’s adjusted_gross_income agi exceeds certain levels sec_469 the phaseout in petitioners’ case i sec_50 percent of the amount by which their agi computed without regard to passive_activity_losses exceeds dollar_figure see sec_469 f iv for petitioners’ agi computed without regard to passive_activity_losses was dollar_figure dollar_figure dollar_figure their agi so computed was dollar_figure in excess of dollar_figure reducing the dollar_figure offset by percent of dollar_figure or dollar_figure resulted in an allowance by respondent of a dollar_figure loss the parties have since agreed however that petitioners are entitled to the losses from the cape coral property of dollar_figure and the vandalia property of dollar_figure the agreement of the parties reduces petitioners’ passive_activity_losses from dollar_figure to dollar_figure dollar_figure - dollar_figure under the agreement petitioners’ adjusted agi computed without regard to passive_activity_losses is dollar_figure their agi so computed is dollar_figure in excess of dollar_figure reducing the dollar_figure offset by percent of dollar_figure or dollar_figure results in an allowable loss under sec_469 for of dollar_figure all of the losses at issue in were from petitioners’ nonrental trades_or_businesses and therefore do not qualify for the offset for rental_real_estate_activities under sec_469 accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner supra pincite respondent determined that for and petitioners underpaid a portion of their income taxes due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 imposes a 20-percent penalty on the portion of an underpayment_of_tax attributable to any one of various 8in the destin condominium was rental real_estate and accounted for a loss of dollar_figure factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners have a substantial_understatement_of_income_tax for each of the years in issue since the understatement amount exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalties under sec_6662 are appropriate for both years the accuracy-related_penalties will apply unless petitioners demonstrate that there was reasonable_cause for the underpayments and that they acted in good_faith with respect to the underpayments see sec_6664 sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer petitioners did not show that there was reasonable_cause for and that they acted in good_faith with respect to the underpayments respondent’s determination of the accuracy-related_penalties under sec_6662 for and is sustained to reflect the foregoing decision will be entered under rule
